Evans, J.
A bill of exceptions in a criminal ease, tendered to the judge and certified by him after the expiration of twenty days, will be dismissed. A recital in the certificate, that “this bill of exceptions, reached Americas Nov. 16th, 1906, and forwarded to me at Oglethorpe,, where I was presiding at the regular November term of Macon superior court, and received by me November 17th, 1906,” is insufficient to show that the bill of exceptions reached the judge’s home on November 16, 1906, so as to bring the case under the provisions of the Civil Code, § 5542 (which provides for certification after the specified time when *289the judge is absent from home), where there is nothing in the record to show that Amerieus was the home of the judge.
Argued December 17, 1906.
Decided January 15, 1907.
Motion to dismiss the writ of error.
B. F. Harrell and Q. Y. Harrell, for plaintiif in error.
F. A. Hooper, solicitor-general, contra.

Writ of error dismissed.

All the Justices concur, except Fish, O. J., absent.